December 6, 1939. The opinion of the Court was delivered by
We have given careful study to the arguments of counsel in this appeal, and have given a like consideration to the decree of Judge Oxner. We are satisfied that he has fully considered and decided all the questions made by the pleadings and the arguments and that he has correctly decided them.
The case of Livingston v. Mutual Benefit Life InsuranceCompany, 173 S.C. 87, 174 S.E., 900, is in apt analogy with the facts, and questions of law involved, and the findings and conclusions of the Court, and is decisive of, the case at bar. *Page 208 
The decree of Judge Oxner is satisfactory to this Court. Let it be reported.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BAKER and FISHBURNE concur.